Exhibit 10.11

 

EXECUTION VERSION

 

SECOND AMENDMENT TO FORBEARANCE AGREEMENT

 

dated as of December 23, 2010

 

TBS International Limited

Commerce Building, One Chancery Lane

Hamilton HM 12 Bermuda

 

Re:          Second Amendment to Forbearance Agreement (this “Amendment”)

 

Ladies and Gentleman:

 

Reference is hereby made to: (a) those certain extensions of credit made
pursuant to and as evidenced by, inter alia, that certain Amended and Restated
Credit Agreement, dated as of March 26, 2008 (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Credit Agreement”),
among Albemarle Maritime Corp. and each of the other entities identified on the
signature pages thereof as Borrowers, TBS International plc and TBS
International Limited, as guarantors (collectively, “Holdings”), TBS Shipping
Services Inc., as Administrative Borrower, each of the financial institutions
party thereto as lenders, Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Citibank, N.A. and DVB Group Merchant Bank (Asia) Ltd.,
as co-Syndication Agents, TD Banknorth, N.A., as Documentation Agent and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager; (b) those
certain interest rate swap transactions (collectively, the “Transactions”)
entered into in connection with and pursuant to that certain Master Agreement
(on the 2002 ISDA form as amended) dated as of June 28, 2005 (together with the
Schedules thereto and the Confirmations thereunder, and as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Master
Agreement”) among the Borrowers and TBS International Limited (collectively, the
“Swap Parties” and each a “Swap Party”) and Bank of America, N.A. (“Bank of
America”); and (c) that  certain Forbearance Agreement, dated as of
September 30, 2010 (as amended by that certain First Amendment to Forbearance
Agreement, dated as of November 15, 2010 (the “First Amendment”), by and among
the Swap Parties and Bank of America, the “Forbearance Agreement”) by and among
the Swap Parties and Bank of America.  All capitalized terms used herein without
definition that are defined in the Master Agreement or the Forbearance Agreement
shall have the same meanings herein as therein, as applicable.

 

Each Swap Party acknowledges that the Specified Defaults have occurred and are
continuing.  The Swap Parties agree that, but for the terms of the Forbearance
Agreement, Bank of America may proceed to enforce its rights and remedies under
the Master Agreement.  Each Swap Party acknowledges that the Forbearance
pursuant to the Forbearance Agreement will expire on December 29, 2010 (unless
the Forbearance Termination Date occurs prior to such date).  Bank of America
and the Swap Parties hereby

 

--------------------------------------------------------------------------------


 

agree to amend certain provisions of and extend the period of Forbearance under
the Forbearance Agreement upon the following terms and conditions:

 

§1.  Amendment to Forbearance Agreement.  Subject to the satisfaction of the
conditions to effectiveness set forth in Section 5 of this Amendment, the
Forbearance Agreement is hereby amended as follows:

 

(a)           Forbearance Termination Date.  Section 4 of the Forbearance
Agreement is hereby amended by deleting the date “December 29, 2010” in clause
(i) of the first sentence thereof and substituting the date “12:01 a.m. on
February 1, 2011” in lieu thereof.

 

(b)           Specified Defaults.  The definition of “Specified Defaults”
contained in the recitals to the Forbearance Agreement is hereby amended to
include any Default or Event of Default which occurs under Section 5(a)(ii)(1),
5(a)(iii)(1) or 5(a)(vi) of the Master Agreement due to the failure of the Loan
Parties (as defined in the Credit Agreement) to pay the installment of principal
due under the Credit Agreement on December 31, 2010.

 

§2.  Ratification of Existing Agreements.  The Swap Parties confirm and agree
that the obligations, as evidenced by or otherwise arising under the Master
Agreement and the Credit Agreement  are, by the Swap Parties’ execution of this
Amendment, ratified and confirmed in all respects.  In addition, by the
execution of this Amendment, each of the Swap Parties represents and warrants
that no counterclaim, right of set-off (other than those arising under the
Master Agreement) or defense of any kind exists or is outstanding as of the
Second Amendment Effective Date (as defined below) with respect to such
obligations.

 

§3.  Representations and Warranties.  All of the representations and warranties
made by each of the Swap Parties in the Master Agreement and the Credit Support
Documents are true and correct on the date hereof as if made on and as of the
date hereof, except with respect to the occurrence of the Specified Defaults and
to the extent that any of such representations and warranties relate by their
terms to a prior date they shall be true and correct as of such prior date.

 

§4.  Covenants.  Each of Bank of America and the Swap Parties hereby covenant
and agree with and for the benefit of Bank of America, notwithstanding anything
to the contrary contained in the Master Agreement or the Credit Support
Documents, as follows:

 

(c)           Compliance with Forbearance Agreement and Master Agreement. Each
Swap Party will, and will cause each of its Subsidiaries to, comply and continue
to comply with all of the terms, covenants and provisions contained in the
Master Agreement, the Forbearance Agreement and each Credit Support Document to
which each is a party and any other instruments evidencing or creating any
obligations pursuant to such documents except as such terms, covenants and
provisions are expressly modified by the Forbearance Agreement.

 

(d)           Further Assurances. Each Swap Party will, and will cause its
Subsidiaries to, at any time or from time to time execute and deliver such
further instruments, each in form and substance satisfactory to Bank of America,
and take such further action as Bank of America may reasonably request, in each
case further to effect the purposes of this Amendment, the Forbearance
Agreement, the Master Agreement and the Credit Support Documents.

 

§5.  Conditions to Effectiveness.  Bank of America and the Swap Parties agree
that the extension of the forbearance obligations of Bank of America under the
Forbearance Agreement shall be effective upon

 

--------------------------------------------------------------------------------


 

the satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to Bank of America, on December 29, 2010 (the “Second
Amendment Effective Date”):

 

(a)           The Swap Parties and Bank of America shall have executed and
delivered this Amendment.

 

(b)           The applicable Subsidiaries (as defined in the Credit Agreement)
of the Loan Parties shall have entered into amendments, waivers, forbearances
(or extensions thereof) or other modifications reasonably satisfactory to the
Administrative Agent of each loan agreement evidencing the existing Indebtedness
(as defined in the Credit Agreement) of such Subsidiaries of the Loan Parties
described on Schedule 7.02 of the Credit Agreement and any other material
Indebtedness of such Subsidiaries (including, without limitation, the various
loan agreements among certain Subsidiaries of Holdings and The Royal Bank of
Scotland plc, DVB Group Merchant Bank (Asia) Ltd., Credit Suisse, AIG Commercial
Equipment Finance, Inc, Commerzbank AG and Berenberg Bank), deferring,
forbearing or continuing to defer or forbear any rights with respect to the
failure to make any payments of principal due under such loan agreements and any
other applicable defaults (including cross-defaults and defaults under any
minimum liquidity covenants contained therein) under such loan agreements to a
date which is no earlier than the Forbearance Termination Date (as hereby
amended), and the Administrative Agent shall have received a signed Officer’s
Certificate, certified by a duly authorized officer of Holdings to be true and
complete, attaching true, correct and complete fully executed copies of each
such amendment, waiver, forbearance (or extension thereof) and modification to
each such loan agreement.

 

(c)           The Loan Parties shall have delivered to Bank of America a
schedule in form and substance satisfactory to Bank of America setting forth the
milestones necessary to complete the restructuring no later than January 31,
2010.

 

(d)           Bank of America shall have received evidence that all corporate
action necessary for the valid execution and delivery by the Swap Parties of
this Amendment and the performance of the transactions contemplated hereby and
thereby shall have been taken.

 

(e)           Bank of America shall have received payment for the fees, and
expenses including, without limitation, fees and expenses incurred by their
counsel and their restructuring advisors and other consultants, for which
invoices or estimates therefor have been provided to the Swap Parties on or
prior to the Second Amendment Effective Date.

 

(f)            The representations and warranties of each of the Swap Parties in
the Master Agreement and the Credit Support Documents shall be true and correct
as of the Second Amendment Effective Date, except with respect to the occurrence
of the Specified Defaults referred to herein and to the extent that any of such
representations and warranties relate by their terms to a prior date they shall
be true and correct as of such prior date.

 

(g)           There shall have occurred no Default or Event of Default under the
Master Agreement other than the Specified Defaults.

 

§6.  No Present Claims; Release.  The Swap Parties hereby acknowledge and agree
that, as of the date hereof: (a) none of the Swap Parties or any of their
Affiliates has any claim or cause of action against Bank of America (or any of
its directors, officers, employees, attorneys or agents); (b) none of the Swap
Parties or any of their Affiliates, has offset rights (other than those arising
under the Master Agreement), counterclaims or defenses of any kind against any
of their obligations, indebtedness or liabilities to Bank of America; and
(c) Bank of America has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Swap Parties and each of their Affiliates. 
Bank of America wishes (and the Swap Parties agree) to eliminate any possibility
that any past conditions, acts, omissions, events, circumstances or

 

--------------------------------------------------------------------------------


 

matters would impair or otherwise adversely affect any of the rights, interests,
contracts, collateral security or remedies of Bank of America.  Therefore, the
Swap Parties, each on its own behalf and on behalf of each of its respective
successors and assigns, hereby waives, releases and discharges Bank of America
and all of its directors, officers, employees, attorneys and agents, from any
and all claims, demands, actions or causes of action on or before the date
hereof and arising out of or in any way relating to the Master Agreement and any
other documents, instruments, agreements (including the Forbearance Agreement
and this Amendment), dealings or other matters connected with the Master
Agreement, including, without limitation, all known and unknown matters, claims,
transactions or things occurring on or prior to the date of this Amendment
related to the Master Agreement.  The waivers, releases, and discharges
contained in this paragraph shall be effective regardless of any other event
that may occur or not occur prior to, or on or after the date hereof.

 

§7.  Expenses.  The Swap Parties jointly and severally agree to pay on demand
all expenses incurred by Bank of America in connection with the transactions
contemplated by this Amendment and the Forbearance Agreement and in connection
with any amendments or waivers (whether or not the same become effective)
thereof and all expenses incurred by Bank of America in connection with the
enforcement of any rights hereunder or thereunder, including, without
limitation, (i) the cost and expenses of preparing and duplicating this
Amendment, (ii) the reasonable legal fees and all charges for costs, expenses
and disbursements of Bingham McCutchen LLP, special counsel to Bank of America,
in connection with the transactions contemplated by this Amendment and the
Forbearance Agreement and any further amendments, modifications, approvals,
consents or waivers hereunder,  and (iii) all expenses, costs and liabilities,
incurred by Bank of America in connection with (A) the interpretation and
administration of and exercise, enforcement or preservation of rights under this
Amendment and the Forbearance Agreement against any of the Swap Parties or any
of their officers or employees party thereto or the administration thereof
whether before or after the occurrence of a Default or Event of Default and
(B) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the relationship of Bank of America with the
Swap Parties.

 

§8.  No Waiver.  Except as otherwise expressly provided for in this Amendment
and the Forbearance Agreement, nothing in this Amendment or the Forbearance
Agreement shall extend to or affect in any way any of the rights or obligations
of the Swap Parties or any of Bank of America’s obligations, rights and remedies
arising under the Master Agreement.  Bank of America shall not be deemed to have
waived any or all of its rights or remedies with respect to any Default or Event
of Default under the Master Agreement existing on the date hereof or arising
hereafter.

 

§9.  Marshalling.  Bank of America shall not be required to marshal any present
or future collateral security for the Swap Parties’ obligations to Bank of
America under the Master Agreement or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights in
respect of such collateral security shall be cumulative and in addition to all
other rights, however existing or arising.  To the extent that they lawfully
may, the Swap Parties hereby agree that they will not invoke any law relating to
the marshalling of collateral which might cause delay in or impede Bank of
America’s rights under any document, agreement or instrument evidencing or
securing the Swap Parties’ obligations to Bank of America under the Master
Agreement and, to the extent that it lawfully may, each of the Swap Parties
hereby irrevocably waives the benefits of all such laws.

 

§10.  Miscellaneous.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK,  (WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS PROVISIONS, EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

--------------------------------------------------------------------------------


 

(b)           This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

(c)           The failure to comply with the covenants contained herein shall
constitute an Event of Default under the Master Agreement; and all obligations
included in this Amendment (including, without limitation, all obligations for
the payment of principal, interest, fees, and other amounts and expenses) shall
constitute obligations under the Master Agreement.

 

(d)           Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or rendered
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Amendment to Bank of America.

 

 

The Swap Parties:

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

By:

/s/ Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Attorney-in-Fact

 

 

 

ALBEMARLE MARITIME CORP.

 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

WINDSOR MARITIME CORP.

 

 

 

By:

/s/ Ferdinand V. Lepere

 

Name:

Ferdinand V. Lepere

 

Title:

Attorney-in-Fact

 

Signature Page to Second Amendment to Forbearance Agreement (ISDA)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Judith A. Huckins

 

Name:

Judith A. Huckins

 

Title:

Vice President

 

Signature Page to Second Amendment to Forbearance Agreement (ISDA)

 

--------------------------------------------------------------------------------